Delaware Investments®A member of Macquarie Group [LOGO] PROXY MATERIALS Delaware Growth Equity Fund(formerly, Delaware American Services Fund) Dear Shareholder: I am writing to let you know that a meeting of shareholders of Delaware Growth Equity Fund (the “Growth Equity Fund”) will be held on September 22, 2010. The purpose of the meeting is to vote on an important proposal that affects the Growth Equity Fund and your investment in it. As a shareholder, you have the opportunity to voice your opinion on certain matters that affect the Growth Equity Fund. This package contains information about the proposal and the materials to use when voting by mail, by telephone, or through the Internet. Please read the enclosed materials and cast your vote. Please vote your shares promptly. Your vote is extremely important, no matter how large or small your holdings may be. The proposal has been carefully reviewed by the Growth Equity Fund’s Board of Trustees (the “Trustees”). The Trustees, most of whom are not affiliated with Delaware Investments, are responsible for protecting your interests as a shareholder. The Trustees believe the proposal is in the best interests of shareholders. They recommend that you vote FOR the proposal. The enclosed Q&A is provided to assist you in understanding the proposal. The proposal is described in greater detail in the enclosed Proxy Statement/Prospectus. Voting is quick and easy. Everything you need is enclosed.
